DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 16/224,621 filed on November 6, 2020. Claims 1 to 20 are currently pending with the application.

Priority
Applicant’s claim for the benefit under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), of Provisional Application 62/607,841 filed on December 19, 2017, is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1, 8, 11, 15, and 18 recite the “the same context”. There is insufficient antecedent basis for this limitation.
	Claim 4 recites on page 3 line 18 the “the query account data”. There is insufficient antecedent basis for this limitation. “query account data” recited in claim 3 is interpreted to be querying the account data.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claims 1, the claim recites a method comprising: obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action; parsing, using a natural language parser, the text data into a first set of distinct words; performing, using the first set of distinct words, concurrence calculation by tallying the number of times that different words from the first set of distinct words occur together in sentences from the text data; generating, based on the concurrence calculation, vectors for the first set of distinct words; generating a weighted graph based on the vectors, the weighted graph including a plurality of nodes and a plurality of edges between the plurality of nodes, each node in the plurality of nodes representing a word from the first set of distinct words, and each edge in the plurality of edges representing a calculated concurrence between a pair of words from the first set of distinct words; performing graph learning based on the weighted graph; determining, based on the performed graph learning, learned communities of language, the learned communities of language including groups of words from the first set of distinct words that are used together in the same context; receiving a text phrase from a user; parsing the text phrase using the natural language parser to generate a second set of distinct words; generating a vector of values relating to the second set of distinct words; comparing the vector of values to learned communities of language; determining, based on the comparing, a most similar community in the learned communities of language; querying an action set associated with the most similar community, the action set including a plurality of actions; generating a response to the text phrase from the user based on the action set; and providing the response to the user.


The judicial exception is not integrated into a practical application by additional elements. In particular the claim recites obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action, receiving a text phrase from a user, and providing the response to the user. A conversation database is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception. Obtaining text data from a conversation database and receiving a text phrase from a user and providing the response to the user is insignificant extra solution activity and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea.
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action is recited at a high level of generality to apply the exception using generic computer components because a “database” is a generic components found in computers. Obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action, receiving a text phrase from a user, and providing the response to the user is interpreted to be well understood, routine, and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.05(d))). Mere instructions to apply additional elements using generic computer components cannot provide an inventive concept. To further elaborate, the additional limitations obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action, receiving a text phrase from a user, and providing the response to the user do not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claim 1 is not patent eligible.
With respect to claims 8, the claim recites a server computer comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising: obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action; parsing, using a natural language parser, the text data into a first set of distinct words; performing, using the first set of distinct words, concurrence calculation by tallying the number of times that different words from the first set of distinct words occur together in sentences from the text data; generating, based on the concurrence calculation, vectors for the first set of distinct words; generating a weighted graph based on the vectors, the weighted graph including a plurality of nodes and a plurality of edges between the plurality of nodes, each node in the plurality of nodes representing a word from the first set of distinct words, and each edge in the plurality of edges representing a calculated concurrence between a pair of words from the first set of distinct words; performing graph learning based on the weighted graph; determining, based on the performed graph learning, learned communities of language, the learned communities of language including groups of words from the first set of distinct words that are used together in the same context; receiving a text phrase from a user; parsing the text phrase using the natural language parser to generate a second set of distinct words; generating a vector of values relating 
The limitations directed towards parsing, using a natural language parser, the text data into a first set of distinct words; performing, using the first set of distinct words, concurrence calculation by tallying the number of times that different words from the first set of distinct words occur together in sentences from the text data; generating, based on the concurrence calculation, vectors for the first set of distinct words; generating a weighted graph based on the vectors, the weighted graph including a plurality of nodes and a plurality of edges between the plurality of nodes, each node in the plurality of nodes representing a word from the first set of distinct words, and each edge in the plurality of edges representing a calculated concurrence between a pair of words from the first set of distinct words; performing graph learning based on the weighted graph; determining, based on the performed graph learning, learned communities of language, the learned communities of language including groups of words from the first set of distinct words that are used together in the same context, parsing the text phrase using the natural language parser to generate a second set of distinct words; generating a vector of values relating to the second set of distinct words; comparing the vector of values to learned communities of language; determining, based on the comparing, a most similar community in the learned communities of language; querying an action set associated with the most similar community, the action set including a plurality of actions; generating a response to the text phrase from the user based on the action set, is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting a server computer comprising: a processor; a memory device; and a 
For example, but for the limitations stating “a server computer comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising”, “obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action”, “receiving a text phrase from a user”, and “providing the response to the user”, the mention of “parsing, using a natural language parser, the text data into a first set of distinct words”, “performing, using the first set of distinct words, concurrence calculation by tallying the number of times that different words from the first set of distinct words occur together in sentences from the text data”, “generating, based on the concurrence calculation, vectors for the first set of distinct words”, “generating a weighted graph based on the vectors, the weighted graph including a plurality of nodes and a plurality of edges between the plurality of nodes, each node in the plurality of nodes representing a word from the first set of distinct words, and each edge in the plurality of edges representing a calculated concurrence between a pair of words from the first set of distinct words”, “performing graph learning based on the weighted graph; determining, based on the performed graph learning, learned communities of language, the learned communities of language including groups of words from the first set of distinct words that are used together in the same context, parsing the text phrase using the natural language parser to generate a second set of distinct words”, “generating a vector of values relating to the second set of distinct words; 
The judicial exception is not integrated into a practical application by additional elements. In particular the claim recites a server computer comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising: obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action, receiving a text phrase from a user, and providing the response to the user. A server computer comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising, and a conversation database is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception. Obtaining text data from a conversation database, receiving a text phrase from a user, and providing the response to the user is insignificant extra solution activity and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. These elements do not integrate the abstract idea into a practical application because it 
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements a server computer comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising, obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action is recited at a high level of generality to apply the exception using generic computer components because a “database” and “a server computer comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising” generic computer components. Obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action, receiving a text phrase from a user, and providing the response to the user is interpreted to be well understood, routine, and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.05(d))). Mere instructions to apply additional elements using generic computer components cannot provide an inventive concept. To further elaborate, the additional limitations a server computer comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising, obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action, 
With respect to claims 15 and 18, the claims recite  wherein the server computer obtains text data from a conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action, wherein the server computer parses the text data into a first set of distinct words using a natural language parser, wherein the server computer performs concurrence calculation by tallying the number of times that different words from the first set of distinct words occur together in sentences, wherein the server computer generates vectors for the first set of distinct words based on the concurrence calculation, wherein the server computer generates a weighted graph based on the vectors, the weighted graph including a plurality of nodes and a plurality of edges between the plurality of nodes, each node in the plurality of nodes representing a word from the first set of distinct words, and each edge in the plurality of edges representing a calculated concurrence between a pair of words from the first set of distinct words, wherein the server computer performs graph learning based on the weighted graph, wherein the server computer determines a plurality of learned communities of language based on the performed graph learning, the plurality of learned communities of language including groups of words from the first set of distinct words that are used together in the same context, wherein the server computer determines a most similar community from the plurality of learned communities of language, wherein the most similar community corresponds to the text phrase, and wherein the server computer queries an action set associated with the most similar community and generates a response to the text phrase based on the action set; and receiving, by the user device, the response from the server computer. Claim 15 recites a method comprising: transmitting, by a user device, a text phrase to a server computer and claim 18 recites a user device comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, 
The limitations directed towards parsing, using a natural language parser, the text data into a first set of distinct words; performing, using the first set of distinct words, concurrence calculation by tallying the number of times that different words from the first set of distinct words occur together in sentences from the text data; generating, based on the concurrence calculation, vectors for the first set of distinct words; generating a weighted graph based on the vectors, the weighted graph including a plurality of nodes and a plurality of edges between the plurality of nodes, each node in the plurality of nodes representing a word from the first set of distinct words, and each edge in the plurality of edges representing a calculated concurrence between a pair of words from the first set of distinct words; performing graph learning based on the weighted graph; determining, based on the performed graph learning, learned communities of language, the learned communities of language including groups of words from the first set of distinct words that are used together in the same context, parsing the text phrase using the natural language parser to generate a second set of distinct words; generating a vector of values relating to the second set of distinct words; comparing the vector of values to learned communities of language; determining, based on the comparing, a most similar community in the learned communities of language; querying an action set associated with the most similar community, the action set including a plurality of actions; generating a response to the text phrase from the user based on the action set, is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting wherein the server computer obtains text data from a conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action and receiving the response from the server computer, a method comprising: transmitting, by a user device, a text phrase to a server computer in claim 15, and a user device comprising: a processor; a 
For example, but for the limitations stating “wherein the server computer obtains text data from a conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action”, “receiving the response from the server computer”, “a method comprising: transmitting, by a user device, a text phrase to a server computer” in claim 15, and “a user device comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising: transmitting a text phrase to a server computer” in claim 18, the mention of “parsing, using a natural language parser, the text data into a first set of distinct words”, “performing, using the first set of distinct words, concurrence calculation by tallying the number of times that different words from the first set of distinct words occur together in sentences from the text data”, “generating, based on the concurrence calculation, vectors for the first set of distinct words”, “generating a weighted graph based on the vectors, the weighted graph including a plurality of nodes and a plurality of edges between the plurality of nodes, each node in the plurality of nodes representing a word from the first set of distinct words, and each edge in the plurality of edges representing a calculated concurrence between a pair of words from the first set of distinct words”, “performing graph learning based on the weighted graph; determining, based on the performed graph learning, learned communities of language, the learned communities of language including groups of words from the first set of distinct words that are used together in the same context, parsing the text phrase using the natural language parser to generate a second set of distinct words”, “generating a vector of values relating to the second set of distinct words; comparing the vector of values to learned communities of 
The judicial exception is not integrated into a practical application by additional elements. In particular the claims recites wherein the server computer obtains text data from a conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action and receiving the response from the server computer, a method comprising: transmitting, by a user device, a text phrase to a server computer in claim 15, and a user device comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising: transmitting a text phrase to a server computer in claim 18. A server computer, a conversation database, and a user device comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception. Obtaining text data from a conversation database and receiving the response from the server computer is insignificant extra solution activity and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. These elements do not integrate the 
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, wherein the server computer obtains text data from a conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action and receiving the response from the server computer, a method comprising: transmitting, by a user device, a text phrase to a server computer in claim 15, and a user device comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising: transmitting a text phrase to a server computer in claim 18 are recited at a high level of generality to apply the exception using generic computer components because a “database” and “a server computer” are generic components. Obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action, receiving a text phrase from a user, and providing the response to the user is interpreted to be well understood, routine, and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.05(d))). Mere instructions to apply additional elements using generic computer components cannot provide an inventive concept. To further elaborate, the additional limitations wherein the server computer obtains text data from a conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action and receiving the response from the server computer, a method comprising: transmitting, by a user device, a text phrase to a server computer in claim 15, and a user device comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable 
With respect to claim 2 and 9, the limitations are directed towards ranking one or more of the plurality of actions in the action set; determining conditions for performing each of the plurality of actions based on its ranking; and performing one or more of the plurality of actions based on the conditions. The elements ranking one or more of the plurality of actions in the action set and determining conditions for performing each of the plurality of actions based on its ranking further elaborate the abstract idea and the human mind and/or with pen and paper can rank one or more actions in the action set and determine conditions for performing each action based on its ranking. The elements reciting perform one or more actions based on the conditions are interpreted to be well understood, routine, and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.05(d))), therefore it is merely insignificant extra solution activity wherein the examiner interprets performing one or more actions to include providing a response to a user. Claims 2 and 9 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respect to claim 3 and 10, the limitations are directed towards the one or more of the plurality of actions in the action set include query for unique content, query account data, perform a risk analysis, retrieve data from a knowledge base, and/or respond to the user. The elements reciting, retrieve data from a knowledge base, and/or respond to the user are interpreted to be well understood, routine, and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.05(d))), therefore it is merely insignificant extra solution activity wherein the examiner interprets retrieve data from a knowledge base, and/or respond to the user to be providing a response to a 
With respect to claim 4 and 11, the limitations are directed towards applying a filter on the query account data. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can apply a filter on the query account data. Therefore, claims 4 and 11 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respect to claim 5 and 12, the limitations are directed towards normalizing the second set of distinct words prior to generating the vector of values using processed content. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can normalize the second set of distinct words prior to generating the vector of values using processed content. Therefore, claims 5 and 12 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respect to claim 6, the limitations are directed towards determining an output shard after normalizing the second set of distinct words, wherein 3the output shard includes a second server computer related to content of the text phrase. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can determine an output shard after normalizing the second set of distinct words, wherein the output shard includes a second server computer related to content of the text phrase. Therefore, claim 6 does not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respect to claim 7, the limitations are directed towards the vector of values is identifiably linked to the most similar community. These elements further elaborate the abstract idea and the 
With respect to claim 13, the limitations are directed towards wherein the text data is first text data, and further comprising: obtaining second text data from a lexical database, the lexical database including information about lexemes of a language, wherein performing concurrence calculation includes combining tallies for different words of a lexeme as indicated by the second text data. The elements reciting, obtaining second text data from a lexical database, the lexical database including information about lexemes of a language are interpreted to be well understood, routine, and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.05(d))), therefore it is merely insignificant extra solution activity. Performing concurrence calculations further elaborates the abstract idea and the human mind and/or with pen and paper can combine tallies for different words of a lexeme as indicated by the second text data. Claim 13 does not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respect to claim 14, the limitations are directed towards wherein generating a vector of values relating to the second set of distinct words is based on a conversion table from words to identifiers, wherein the generated vector of values relating to the second set of distinct words includes a unique identifier representing each word from the second set of distinct words, and wherein comparing the vector of values to the learned communities of language includes: determining at least one similarity score representing a similarity between the vector of values and at least one community from the learned communities of language, wherein the vector of values is a first vector of values, wherein each community from the learned communities of language is associated with a respective vector of values, and wherein the most similar community is a community associated with a respective vector of values 
With respect to claims 16 and 19, the limitations are directed towards receiving, by the user device from a user, a second text phrase relating to the response; and transmitting, by the user device, the second text phrase to the server computer. The elements reciting, receiving, by the user device from a user, a second text phrase relating to the response; and transmitting, by the user device, the second text phrase to the server computer are interpreted to be well understood, routine, and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.05(d))), therefore it is merely insignificant extra solution activity. Claims 16 and 19 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.
With respect to claim 17 and 20, the limitations are directed towards wherein the server computer further ranks a plurality of actions of the action set and queries additional information based 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7, 8, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futrell et al. (U.S. Patent No.: US 9430463 B2) hereinafter Futrell in view of Chang et al. (US Patent No.: US 8463591 B1) hereinafter Chang, and in view of Zhang et al. (U.S. Publication 20180054523 A1) hereinafter Zhang, and further in view of Kennedy et al. (U.S. Publication 20180081880 A1) hereinafter Kennedy.
As to claim 1:
Futrell discloses:
A method comprising:
determining, based on the graph, learned communities of language, the learned communities of language including groups of words from the first set of distinct words that are used together in the same context [Column 3 Lines 56-60 teaches second text phrase 104 can be a predetermined text phrase. For example, second text phrase 104 can be an exemplar text phrase stored on the user device or a remote system and can be associated with a predetermined intent and/or a predetermined task to be performed. Column 4 Lines 4-5 teaches first text phrase 102 can be compared to second text phrase 104. Column 10 Lines 12-29 teaches at block 408 of process 400, an exemplar text phrase that is most semantically similar to the input text phrase among the one or more exemplar text phrases can be identified based on the determined degree of semantic similarity between the input text phrase and the one or more exemplar text phrases. Column 12 Lines 4-6 teaches the semantic position of a word can be expressed as a vector [right arrow over (v)].sub.w. The semantics of words can be compared based on the semantic distance between their vectors. Column 12 Lines 47-54 teaches a semantic space can also be used to determine the semantic similarity between text phrases. For example, the semantic similarity between a first text phrase and a second text phrase can be represented by a centroid distance in a semantic space. The centroid distance can be the distance between a centroid position of the first text phrase in the semantic space and a centroid position of the second text phrase in the semantic space. The centroid position of a text phrase can represent the semantics of the text phrase in the semantic space. The centroid position of a text phrase can be expressed as a vector [right arrow over (r)](s) in the semantic space. 
Note: The examiner interprets the semantic space as shown in Fig. 5 and Fig. 6 to be representative of the claimed graph relating to learned communities of language, wherein the exemplar text phrase is interpreted to be the learned language and the grouping of nodes in the semantic space representing a text phrase is interpreted to be the claimed community of language. Comparing text phrases to exemplar phrases to find a degree of semantic similarity based on the distance between their vectors is interpreted to be the claimed comparing the vector of values to vectors in a graph database. Fig. 7:714 is interpreted to be the claimed database, wherein Fig. 7:700 can interpret natural language ;
2receiving a text phrase from a user [Figure 2:202 teaches receive first text phrase. Column 3 Lines 34-36 teach first text phrase 102 can be received via an interface of a user device (e.g., touch screen 846 or other input/control devices 848 of user device 702, described below).];  
35generating a vector of values relating to the second set of distinct words [Column 12 Line 67 and Column 13 Line 1 teach centroid position 602 can be determined by combining the vectors [right arrow over (v)].sub.w of the words in text phrase 604. Column 12 Line 17-24 teach he semantic distance (e.g., semantic similarity) between word w.sub.1 and word w.sub.2 can be determined as follows: similarity.sub.word(w.sub.1,w.sub.2)={right arrow over (v)}.sub.w1.Math.{right arrow over (v)}.sub.w2 where {right arrow over (v)}.sub.w1 denotes the vector representing word w.sub.1 in the semantic space and {right arrow over (v)}.sub.w2 denotes the vector representing word w.sub.2 in the semantic space. Note: To combine vectors of the words, vectors reasonably must be generated. W.sub.2 is interpreted to be a second set of distinct words and the vector denoting w.sub.2 is interpreted to read on the claimed generating a vector of values relating to the second set of distinct words.];  
6comparing the vector of values to the learned communities of language [Column 3 Lines 56-60 teaches second text phrase 104 can be a predetermined text phrase. For example, second text phrase 104 can be an exemplar text phrase stored on the user device or a remote system and can be associated with a predetermined intent and/or a predetermined task to be performed. Column 4 Lines 4-5 teaches first text phrase 102 can be compared to second text phrase 104. Column 10 Lines 12-29 teaches at block 408 of process 400, an exemplar text phrase that is most semantically similar to the input text phrase among the one or more exemplar text phrases can be identified based on the determined degree of semantic similarity between the input text phrase and the one or more exemplar text phrases. Column 12 Lines 4-6 teaches the semantic position of a word can be expressed as a vector [right arrow 
Note: The examiner interprets the semantic space as shown in Fig. 5 and Fig. 6 to be representative of the claimed graph relating to learned communities of language, wherein the exemplar text phrase is interpreted to be the learned language and the grouping of nodes in the semantic space representing a text phrase is interpreted to be the claimed community of language. Comparing text phrases to exemplar phrases to find a degree of semantic similarity based on the distance between their vectors is interpreted to be the claimed comparing the vector of values to vectors in a graph database. Fig. 7:714 is interpreted to be the claimed database, wherein Fig. 7:700 can interpret natural language input in spoken and/or textual form to infer user intent, and perform actions based on the inferred user intent.];  
8determining, based on the comparing, a most similar community in the 9learned communities of language [Column 10 Lines 12-17 teaches an exemplar text phrase that is most semantically similar to the input text phrase among the one or more exemplar text phrases can be identified based on the determined degree of semantic similarity between the input text phrase and the one or more exemplar text phrases. Column 12 Lines 47-51 teaches a semantic space can also be used to determine the semantic similarity between text phrases. For example, the semantic similarity between a first text phrase and a second text phrase can be represented by a centroid distance in a semantic space. Note: ;  
10querying an action set associated with the most similar community, the action set including a plurality of actions [Column 10 Lines 12-17 teaches an exemplar text phrase that is most semantically similar to the input text phrase among the one or more exemplar text phrases can be identified based on the determined degree of semantic similarity between the input text phrase and the one or more exemplar text phrases. Fig. 4:402-412 and Column 10 Lines 25-29 teaches a user intent associated with the received speech input can be determined based on the degree of semantic similarity between the input text phrase and the one or more exemplar text phrases. Column 10 Lines 45-47 teaches at block 412 of process 400, one or more tasks associated with the received speech input can be determined based on the user intent. Note: The task associated with the received speech input is interpreted to be the claimed action set and the examiner also interprets tasks to be indicative of a plurality of tasks therefore reading on the claimed plurality of actions sets.]
11generating a response to the text phrase from the user based on the 12action set; and 13providing the response to the user [Column 14 Lines 48-62 teaches The speech-to-text processing module can include instructions for transcribing a speech utterance in an audio input. The natural language processing module can include instructions for inferring user intent from the transcribed speech utterance. For example, the natural language processing model can include various instructions for exemplar-based natural language processing (e.g., processes 200, 300, or 400). The task flow processing module and the service processing module can include instructions for identifying a task flow to 

Futrell discloses most of the limitation as set forth in claim 1 but does not appear to expressly disclose parsing, using a natural language parser, the text data into a first set of distinct words, parsing the text phrase using the natural language parser to generate a second set of 4distinct words, and each node in the plurality of nodes representing a word from the first set of distinct words.
Chang discloses:
parsing, using a natural language parser, the text data into a first set of distinct words [Column 8 Lines 36-43 teach the parsing system 500 includes a tokenizer 502, a part of speech tagger 504, and a parser 506. The tokenizer 502 receives a sentence 508, e.g., a natural language sentence, and generates tokens 510 corresponding to the words and punctuation in the sentence. The part of speech tagger 504 receives the tokens 510 and outputs a list of tokens, each associated with a part of speech, 512.
Note: The examiner interprets the list of tokens includes a plurality of sets of tokens, wherein the cited tokens are interpreted to be the claimed distinct words. Therefore the cited list of tokens is interpreted to read on the claimed first set of distinct words. The examiner also interprets sentence that is obtained by the tokenizer with corresponding words and punctuation to be the claimed text data.];
parsing the text phrase using the natural language parser to generate a second set of 4distinct words [Column 8 Lines 36-43 teach the parsing system 500 includes a tokenizer 502, a part of speech tagger 504, and a parser 506. The tokenizer 502 receives a sentence 508, e.g., a natural language sentence, and generates tokens 510 corresponding to the words and punctuation in the sentence. The ;
 Note: The examiner interprets the list of tokens includes a plurality of sets of tokens, wherein the cited tokens are interpreted to be the claimed distinct words. Therefore the cited list of a plurality of tokens is interpreted to read on the claimed second set of distinct words, wherein the cited list is interpreted to include the claimed second set.
each node in the plurality of nodes representing a word from the first set of distinct words [FIG. 6 teaches a graph where the nodes in the graph are a single word.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Futrell, by incorporating a parsing system that includes a tokenizer, as taught by  Chang (see Column 8 Lines 36-43, Fig. 6, and Column 8 Lines 45-48), because both applications are directed to text processing; incorporating a parsing system that includes a tokenizer increases the speed of a parser without decreasing accuracy of the classifications performed within the parser (see Chang Column 3 Lines 2-4).

Futrell and Chang disclose most of the limitations as set forth in claim 1 but does not appear to expressly disclose obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action.
Zhang discloses:
obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action [Paragraph 0007 teaches an action to be taken in the dialog is then determined based on the current context of the dialog and the context-relevant resource. Paragraph 0047 teaches the key information utilized may include: (1) natural language conversation history/data logs from all users. Paragraph 0063 teaches the dynamic dialog state analyzer 210 record dialog logs including both the dialog states and other metadata related to the dialog, into the dialog log database 212, which can be used by the customized FAQ generator 220 for further generating customized FAQs. Paragraph 0067 teaches the customized FAQ generator 220 may also generate customized FAQs based on data obtained from the dialog log database 212. For example, based on logs of previous dialogs between the service virtual agent 1 142 and various users, the customized FAQ generator 220 may identify which question is asked very frequently and which question is asked infrequently. FIG. 8 illustrates an exemplary user interface during a dialog between a service virtual agent and a chat user. Paragraph 0070 teaches next action can be an action or a different task, selected from multiple types of actions or tasks. For example, an action may be to continue to solicit additional input from the user (in order to narrow down the specific interest of the user) by asking appropriate questions. Alternatively, an action may also be to proceed to identify an appropriate product to be recommended to the user, e.g., when it is decided that the user input at that point is adequate to ascertain the intent. The next action may also be to proceed to a different task. For instance, during a session of conversation related to booking a flight, a user may ask to book a hotel room in the destination city. Paragraph 0159 teaches the action of collecting information 1302, when executed, is to help to gather needed information from a chat user in order to provide the information the chat user is querying about. 
Note: The examiner interprets the obtaining data from the dialog database 212 reads on the claimed obtaining text data from a conversation database, wherein the dialog database 212 includes ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Futrell, by incorporating a dialog database that includes logs of pervious dialogs, as taught by  Zhang (see Paragraph 0007, 0047, 0063, 0067, 0070, and FIG. 8), because both applications are directed to text processing; incorporating a dialog database that includes logs of pervious dialogs reduces the human labor and cost of developing/designing those service agents which offer and maintain real-time online user service dialogue systems (see Zhang Paragraph 0046).

Futrell, Chang, and Zhang disclose most of the limitations as set forth in claim 1 but do not appear to expressly disclose performing, using the first set of distinct words, concurrence calculation by tallying the number of times that different words from the first set of distinct words occur together in sentences from the text data, generating, based on the concurrence calculation, vectors for the first set of distinct words, generating a weighted graph based on the vectors, , the weighted graph including a plurality of nodes and a plurality of edges between the plurality of nodes, and each edge in the plurality of edges representing a calculated concurrence between a pair of words from the first set of distinct words, and performing graph learning based on the weighted graph.
Kennedy discloses:
performing, using the first set of distinct words, concurrence calculation by tallying the number of times that different words from the first set of distinct words occur together in sentences from the text data [Paragraph 0027 teaches object refers to an electronic entity in which information (either textual or non-textual) is stored, for example… documents or user data. User data include a user's profile, chat message data, and email data. Paragraph 0039 teaches the frequency (or number of occurrences) of a feature in an object may be taken as the strength or weight of an edge between that object and that feature. If the word “Wireless” appears 15 times in an object, the strength of the edge interconnecting the object to the feature “Wireless” in graph 200 may be allocated a weight of 15. If the word “Wireline” appears 2 times in an object, the strength of the edge interconnecting the object to the feature “Wireline” in graph 200 may be allocated a weight of 2. In an exemplary implementation, the determined strengths may be stored by the processor in memory as, for example, a 1D (Dimensional) feature vector of associated with the object. 
Note: The examiner interprets the determined strengths based on the frequency (or number of occurrences) of a feature in an object may be taken as the strength or weight of an edge between that object and that feature. If the word “Wireless” appears 15 times in an object, the strength of the edge interconnecting the object to the feature “Wireless” in graph 200 may be allocated a weight of 15 reads on the claimed concurrence calculation. The claimed first set of distinct words is interpreted to be the cited textual chat message of one or more words, wherein the cited user textual user chat messages is interpreted to reasonably be a message that includes one or more words. For example, a text message object of stating “Buy a wireless charger” is the first node and “wireless charger” is the second node, the feature or pair of words “wireless charger” occurring together from the first set of distinct words “Buy a wireless charger” one time would have an concurrence calculation of one based on a tally of one concurrence in the “Buy a wireless charger” sentence from the “Buy a wireless charger” text data. 
generating, based on the concurrence calculation, vectors for the first set of distinct words [Paragraph 0027 teaches object refers to an electronic entity in which information (either textual or non-textual) is stored, for example… documents or user data. User data include a user's profile, chat message data, and email data. Paragraph 0039 teaches the frequency (or number of occurrences) of a feature in an object may be taken as the strength or weight of an edge between that object and that feature. If the word “Wireless” appears 15 times in an object, the strength of the edge interconnecting the object to the feature “Wireless” in graph 200 may be allocated a weight of 15. If the word “Wireline” appears 2 times in an object, the strength of the edge interconnecting the object to the feature “Wireline” in graph 200 may be allocated a weight of 2. In an exemplary implementation, the determined strengths may be stored by the processor in memory as, for example, a 1D (Dimensional) feature vector of associated with the object. 
Note: The examiner interprets the determined strengths based on the frequency (or number of occurrences) of a feature in an object may be taken as the strength or weight of an edge between that object and that feature. If the word “Wireless” appears 15 times in an object, the strength of the edge interconnecting the object to the feature “Wireless” in graph 200 may be allocated a weight of 15 reads on the claimed concurrence calculation. Therefore the cited determined strengths stored by the processor in memory as, for example, a 1D (Dimensional) feature vector of associated with the object is interpreted to read on the claimed generating vectors based on the concurrence calculation. Object are interpreted to be textual user chat messages, therefore vectors associated the object are interpreted to vectors associated chat messages and the claimed first set of distinct words is interpreted to be a textual chat message of one or more words, wherein the cited user textual user chat messages is interpreted to reasonably be a message that includes one or more words.]; 
generating a weighted graph based on the vectors [Paragraph 0006 teaches each object node is interconnected by a weighted edge to at least one feature node in the graph.  Paragraph 0035 teaches a , the weighted graph including a plurality of nodes and a plurality of edges between the plurality of nodes [Paragraph 0006 teaches each object node is interconnected by a weighted edge to at least one feature node in the graph.  Paragraph 0036 teaches a graph G=(V,E) where V represents each of the N number of the vertices or nodes of the graph and E represents the edges interconnecting one or more of the N nodes of the graph. Note: The examiner interprets vertices or nodes to be the claimed plurality of nodes and the cited edges interconnecting one or more of the N nodes of the graph to be the claimed plurality of edges between the plurality of nodes.], and each edge in the plurality of edges representing a calculated concurrence between a pair of words from the first set of distinct words [Paragraph 0027 teaches object refers to an electronic entity in which information (either textual or non-textual) is stored, for example… documents or user data. User data include a user's profile, chat message data, and email data. Paragraph 0039 teaches the frequency (or number of occurrences) of a feature in an object may be taken as the strength or weight of an edge between that object and that feature. If the word “Wireless” appears 15 times in an object, the strength of the edge interconnecting the object to the feature “Wireless” in graph 200 may be allocated a weight of 15. If the word “Wireline” appears 2 times in an object, the strength of the edge interconnecting the object to the feature “Wireline” in graph 200 may be allocated a weight of 2. In an exemplary implementation, the determined strengths may be 
Note: The examiner interprets the determined strengths based on the frequency (or number of occurrences) of a feature in an object may be taken as the strength or weight of an edge between that object and that feature. If the word “Wireless” appears 15 times in an object, the strength of the edge interconnecting the object to the feature “Wireless” in graph 200 may be allocated a weight of 15 reads on the claimed concurrence calculation. Therefore the cited determined strengths stored by the processor in memory as, for example, a 1D (Dimensional) feature vector of associated with the object is interpreted to read on the claimed generating vectors based on the concurrence calculation. Objects are interpreted to be textual user chat messages, therefore vectors associated the object are interpreted to be vectors associated with chat messages and the claimed first set of distinct words is interpreted to be a textual chat message of one or more words, therefore the cited user textual user chat messages is interpreted to reasonably be a message that includes one or more words and reads on the claimed between a pair of words from the first set of words. For example, a text message object of stating “Buy a wireless charger” is the first node and “wireless charger” is the second node, the pair of words “wireless charger” from the first set of distinct words “Buy a wireless charger”, the weighted edge from the plurality of edges would represent a calculated concurrence between a pair of words from the first set of distinct words.]; 
performing graph learning based on the weighted graph [Paragraph 0006 teaches each object node is interconnected by a weighted edge to at least one feature node in the graph. Paragraph 0035 teaches Furthermore, in one embodiment a feature vector may be determined for one or more electronic objects using a machine learning engine which assigns a set of compact numerical values representing one or more attributes to each object based on a training set of data. Feature vectors of length 200-300 tuples and 1000 tuples have been found to provide good description of textual and ; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Futrell, Chang, and Zhang, by incorporating generating using frequency weights of co-occurrences in a weighted graph, as taught by  Zhang (see Paragraph 0006, 0027, 0035-0037), because all four applications are directed to text processing; incorporating generating using frequency weights of co-occurrences in a weighted graph provides improved performance of computing systems in determining potentially more relevant results of interest to a user (see Kennedy Paragraph 0060).

As to claim 7:
Futrell discloses
The method of claim 1, wherein the vector of values is identifiably 2linked to the most similar community [Column 10 Lines 12-17 teaches an exemplar text phrase that is most semantically similar to the input text phrase among the one or more exemplar text phrases can be identified based on the determined degree of semantic similarity between the input text phrase and the one or more exemplar text phrases. Column 12 Lines 47-51 teaches a semantic space can also be used to determine the semantic similarity between text phrases. For example, the semantic similarity between a first text phrase and a second text phrase can be represented by a centroid distance in a semantic space. Column 12 Lines 56-57 teaches the centroid position of a text phrase can represent the semantics of the text phrase in the semantic space. The centroid position of a text phrase can be expressed as a vector [right arrow over (r)](s) in the semantic space. Column 23 Lines 4-7 teach based on the determined degree of 

As to claim 8:
Futrell discloses:
A server computer comprising: a processor; a memory device; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising:
determining, based on the graph, learned communities of language, the learned communities of language including groups of words from the first set of distinct words that are used together in the same context [Column 3 Lines 56-60 teaches second text phrase 104 can be a predetermined text phrase. For example, second text phrase 104 can be an exemplar text phrase stored on the user device or a remote system and can be associated with a predetermined intent and/or a predetermined task to be performed. Column 4 Lines 4-5 teaches first text phrase 102 can be compared to second text phrase 104. Column 10 Lines 12-29 teaches at block 408 of process 400, an exemplar text phrase that is most semantically similar to the input text phrase among the one or more exemplar text phrases can be identified based on the determined degree of semantic similarity between the input text phrase and the one or more exemplar text phrases. Column 12 Lines 4-6 teaches the semantic position of a word can be expressed as a vector [right arrow over (v)].sub.w. The semantics of words can be compared based on 
Note: The examiner interprets the semantic space as shown in Fig. 5 and Fig. 6 to be representative of the claimed graph relating to learned communities of language, wherein the exemplar text phrase is interpreted to be the learned language and the grouping of nodes in the semantic space representing a text phrase is interpreted to be the claimed community of language. Comparing text phrases to exemplar phrases to find a degree of semantic similarity based on the distance between their vectors is interpreted to be the claimed comparing the vector of values to vectors in a graph database. Fig. 7:714 is interpreted to be the claimed database, wherein Fig. 7:700 can interpret natural language input in spoken and/or textual form to infer user intent, and perform actions based on the inferred user intent, wherein the claimed context is interpreted to be similar in scope to the cited semantic similarity.;
2receiving a text phrase from a user [Figure 2:202 teaches receive first text phrase. Column 3 Lines 34-36 teach first text phrase 102 can be received via an interface of a user device (e.g., touch screen 846 or other input/control devices 848 of user device 702, described below).];  
35generating a vector of values relating to the second set of distinct words [Column 12 Line 67 and Column 13 Line 1 teach centroid position 602 can be determined by combining the vectors [right arrow over (v)].sub.w of the words in text phrase 604. Note: To combine vectors of the words, vectors reasonably must be generated.];  
6comparing the vector of values to the learned communities of language [Column 3 Lines 56-60 teaches second text phrase 104 can be a predetermined text phrase. For example, second text phrase 104 can be an exemplar text phrase stored on the user device or a remote system and can be associated with a predetermined intent and/or a predetermined task to be performed. Column 4 Lines 4-5 teaches first text phrase 102 can be compared to second text phrase 104. Column 10 Lines 12-29 teaches at block 408 of process 400, an exemplar text phrase that is most semantically similar to the input text phrase among the one or more exemplar text phrases can be identified based on the determined degree of semantic similarity between the input text phrase and the one or more exemplar text phrases. Column 12 Lines 4-6 teaches the semantic position of a word can be expressed as a vector [right arrow over (v)].sub.w. The semantics of words can be compared based on the semantic distance between their vectors. Column 12 Lines 47-54 teaches a semantic space can also be used to determine the semantic similarity between text phrases. For example, the semantic similarity between a first text phrase and a second text phrase can be represented by a centroid distance in a semantic space. The centroid distance can be the distance between a centroid position of the first text phrase in the semantic space and a centroid position of the second text phrase in the semantic space. The centroid position of a text phrase can represent the semantics of the text phrase in the semantic space. The centroid position of a text phrase can be expressed as a vector [right arrow over (r)](s) in the semantic space. 
Note: The examiner interprets the semantic space as shown in Fig. 5 and Fig. 6 to be representative of the claimed graph relating to learned communities of language, wherein the exemplar text phrase is interpreted to be the learned language and the grouping of nodes in the semantic space representing a text phrase is interpreted to be the claimed community of language. Comparing text phrases to exemplar phrases to find a degree of semantic similarity based on the distance between their vectors is interpreted to be the claimed comparing the vector of values to vectors in a graph database. Fig. 7:714 is interpreted to be the claimed database, wherein Fig. 7:700 can interpret natural language ;  
8determining, based on the comparing, a most similar community in the 9learned communities of language [Column 10 Lines 12-17 teaches an exemplar text phrase that is most semantically similar to the input text phrase among the one or more exemplar text phrases can be identified based on the determined degree of semantic similarity between the input text phrase and the one or more exemplar text phrases. Column 12 Lines 47-51 teaches a semantic space can also be used to determine the semantic similarity between text phrases. For example, the semantic similarity between a first text phrase and a second text phrase can be represented by a centroid distance in a semantic space. Note: The most semantically similar between input text phrases and exemplar text phrases is interpreted to be the determining a most similar community, wherein semantic space between a first text phrase and a second text phrase is included in the comparison and the graph points representing words in phrases in Fig. 5 and Fig. 6 are interpreted to be representative of the claimed communities. To further elaborate, the exemplar phrase that is most semantically similar represented in graph form similar to Fig. 5 and Fig. 6 is interpreted to be the claimed most similar community.];  
10querying an action set associated with the most similar community, the action set including a plurality of actions [Column 10 Lines 12-17 teaches an exemplar text phrase that is most semantically similar to the input text phrase among the one or more exemplar text phrases can be identified based on the determined degree of semantic similarity between the input text phrase and the one or more exemplar text phrases. Fig. 4:402-412 and Column 10 Lines 25-29 teaches a user intent associated with the received speech input can be determined based on the degree of semantic similarity between the input text phrase and the one or more exemplar text phrases. Column 10 Lines 45-47 teaches at block 412 of process 400, one or more tasks associated with the received speech input can be determined based on the user intent. Note: The task associated with the received speech input is interpreted to be 
11generating a response to the text phrase from the user based on the 12action set; and 13providing the response to the user [Column 14 Lines 48-62 teaches The speech-to-text processing module can include instructions for transcribing a speech utterance in an audio input. The natural language processing module can include instructions for inferring user intent from the transcribed speech utterance. For example, the natural language processing model can include various instructions for exemplar-based natural language processing (e.g., processes 200, 300, or 400). The task flow processing module and the service processing module can include instructions for identifying a task flow to accomplish the inferred user intent, inputting specific requirements from the inferred user intent into the task flow, executing the task flow, and outputting relevant responses to the speech utterance. For example, the task flow processing module and the service processing module can include instructions for performing one or more task associated with the natural language input (e.g., blocks 224, 320, and 412, described above).]

Futrell discloses most of the limitation as set forth in claim 1 but does not appear to expressly disclose parsing, using a natural language parser, the text data into a first set of distinct words, parsing the text phrase using the natural language parser to generate a second set of 4distinct words, and each node in the plurality of nodes representing a word from the first set of distinct words.
Chang discloses:
parsing, using a natural language parser, the text data into a first set of distinct words [Column 8 Lines 36-43 teach the parsing system 500 includes a tokenizer 502, a part of speech tagger 504, and a parser 506. The tokenizer 502 receives a sentence 508, e.g., a natural language sentence, and generates 
Note: The examiner interprets the list of tokens includes a plurality of sets of tokens, wherein the cited tokens are interpreted to be the claimed distinct words. Therefore the cited list of tokens is interpreted to read on the claimed first set of distinct words. The examiner also interprets sentence that is obtained by the tokenizer with corresponding words and punctuation to be the claimed text data.];
parsing the text phrase using the natural language parser to generate a second set of 4distinct words [Column 8 Lines 36-43 teach the parsing system 500 includes a tokenizer 502, a part of speech tagger 504, and a parser 506. The tokenizer 502 receives a sentence 508, e.g., a natural language sentence, and generates tokens 510 corresponding to the words and punctuation in the sentence. The part of speech tagger 504 receives the tokens 510 and outputs a list of tokens, each associated with a part of speech, 512. The examiner also interprets sentence that is obtained by the tokenizer with corresponding words and punctuation to be the claimed text phrase, wherein the claimed text data and text phrase are interpreted to be similar in scope as text data is interpreted to include a text phrase.];
 Note: The examiner interprets the list of tokens includes a plurality of sets of tokens, wherein the cited tokens are interpreted to be the claimed distinct words. Therefore the cited list of a plurality of tokens is interpreted to read on the claimed second set of distinct words, wherein the cited list is interpreted to include the claimed second set.
each node in the plurality of nodes representing a word from the first set of distinct words [FIG. 6 teaches a graph where the nodes in the graph are a single word.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Futrell, by incorporating a parsing system that includes a tokenizer, as taught by  Chang (see Column 8 Lines 36-43, Fig. 6, and Column 8 Lines 45-48), because both applications are directed to text 

Futrell and Chang disclose most of the limitations as set forth in claim 1 but does not appear to expressly disclose obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action.
Zhang discloses:
obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action [Paragraph 0007 teaches an action to be taken in the dialog is then determined based on the current context of the dialog and the context-relevant resource. Paragraph 0047 teaches the key information utilized may include: (1) natural language conversation history/data logs from all users. Paragraph 0063 teaches the dynamic dialog state analyzer 210 record dialog logs including both the dialog states and other metadata related to the dialog, into the dialog log database 212, which can be used by the customized FAQ generator 220 for further generating customized FAQs. Paragraph 0067 teaches the customized FAQ generator 220 may also generate customized FAQs based on data obtained from the dialog log database 212. For example, based on logs of previous dialogs between the service virtual agent 1 142 and various users, the customized FAQ generator 220 may identify which question is asked very frequently and which question is asked infrequently. FIG. 8 illustrates an exemplary user interface during a dialog between a service virtual agent and a chat user. Paragraph 0070 teaches next action can be an action or a different task, selected from multiple types of actions or tasks. For example, an action may be to continue to solicit additional input from the user (in order to narrow down the specific 
Note: The examiner interprets the obtaining data from the dialog database 212 reads on the claimed obtaining text data from a conversation database, wherein the dialog database 212 includes logs of previous dialogs reads on the claimed conversation database including a plurality of previous conversations, wherein the cited previous dialogs are interpreted to be the claimed previous conversations. The exemplary dialog found in FIG. 8 reads portraying text shared between an agent and a user teaches text data is included in the dialog log database and on the claimed conversations being text. Dialogs that includes the action of collecting information (query), questions asked by the user or agent, and responses as shown in FIG. 8 reads on the claimed conversation including a question, a response, and an action.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Futrell, by incorporating a dialog database that includes logs of pervious dialogs, as taught by  Zhang (see Paragraph 0007, 0047, 0063, 0067, 0070, and FIG. 8), because both applications are directed to text processing; incorporating a dialog database that includes logs of pervious dialogs reduces the human labor and cost of developing/designing those service agents which offer and maintain real-time online user service dialogue systems (see Zhang Paragraph 0046).


Kennedy discloses:
performing, using the first set of distinct words, concurrence calculation by tallying the number of times that different words from the first set of distinct words occur together in sentences from the text data [Paragraph 0027 teaches object refers to an electronic entity in which information (either textual or non-textual) is stored, for example… documents or user data. User data include a user's profile, chat message data, and email data. Paragraph 0039 teaches the frequency (or number of occurrences) of a feature in an object may be taken as the strength or weight of an edge between that object and that feature. If the word “Wireless” appears 15 times in an object, the strength of the edge interconnecting the object to the feature “Wireless” in graph 200 may be allocated a weight of 15. If the word “Wireline” appears 2 times in an object, the strength of the edge interconnecting the object to the feature “Wireline” in graph 200 may be allocated a weight of 2. In an exemplary implementation, the determined strengths may be stored by the processor in memory as, for example, a 1D (Dimensional) feature vector of associated with the object. 
Note: The examiner interprets the determined strengths based on the frequency (or number of occurrences) of a feature in an object may be taken as the strength or weight of an edge between that object and that feature. If the word “Wireless” appears 15 times in an object, the strength of the edge 
generating, based on the concurrence calculation, vectors for the first set of distinct words [Paragraph 0027 teaches object refers to an electronic entity in which information (either textual or non-textual) is stored, for example… documents or user data. User data include a user's profile, chat message data, and email data. Paragraph 0039 teaches the frequency (or number of occurrences) of a feature in an object may be taken as the strength or weight of an edge between that object and that feature. If the word “Wireless” appears 15 times in an object, the strength of the edge interconnecting the object to the feature “Wireless” in graph 200 may be allocated a weight of 15. If the word “Wireline” appears 2 times in an object, the strength of the edge interconnecting the object to the feature “Wireline” in graph 200 may be allocated a weight of 2. In an exemplary implementation, the determined strengths may be stored by the processor in memory as, for example, a 1D (Dimensional) feature vector of associated with the object. 
Note: The examiner interprets the determined strengths based on the frequency (or number of occurrences) of a feature in an object may be taken as the strength or weight of an edge between that object and that feature. If the word “Wireless” appears 15 times in an object, the strength of the edge interconnecting the object to the feature “Wireless” in graph 200 may be allocated a weight of 15 reads on the claimed concurrence calculation. Therefore the cited determined strengths stored by the ; 
generating a weighted graph based on the vectors [Paragraph 0006 teaches each object node is interconnected by a weighted edge to at least one feature node in the graph.  Paragraph 0035 teaches a feature vector may be determined for one or more electronic objects using a machine learning engine which assigns a set of compact numerical values representing one or more attributes to each object based on a training set of data. Feature vectors of length 200-300 tuples and 1000 tuples have been found to provide good description of textual and image features, and the result of the machine learning output may be used as the features of the graph as described herein. Note: The examiner interprets the feature vectors to be the claimed vectors, wherein using the feature vectors as features of the weighted graph is interpreted to read on the claimed generating a weighted graph based on the vectors.], the weighted graph including a plurality of nodes and a plurality of edges between the plurality of nodes [Paragraph 0006 teaches each object node is interconnected by a weighted edge to at least one feature node in the graph.  Paragraph 0036 teaches a graph G=(V,E) where V represents each of the N number of the vertices or nodes of the graph and E represents the edges interconnecting one or more of the N nodes of the graph. Note: The examiner interprets vertices or nodes to be the claimed plurality of nodes and the cited edges interconnecting one or more of the N nodes of the graph to be the claimed plurality of edges between the plurality of nodes.], and each edge in the plurality of edges representing a calculated concurrence between a pair of words from the first set of distinct words [Paragraph 0027 teaches object refers to an electronic entity in which information (either textual or non-textual) is 
Note: The examiner interprets the determined strengths based on the frequency (or number of occurrences) of a feature in an object may be taken as the strength or weight of an edge between that object and that feature. If the word “Wireless” appears 15 times in an object, the strength of the edge interconnecting the object to the feature “Wireless” in graph 200 may be allocated a weight of 15 reads on the claimed concurrence calculation. Therefore the cited determined strengths stored by the processor in memory as, for example, a 1D (Dimensional) feature vector of associated with the object is interpreted to read on the claimed generating vectors based on the concurrence calculation. Objects are interpreted to be textual user chat messages, therefore vectors associated the object are interpreted to be vectors associated with chat messages and the claimed first set of distinct words is interpreted to be a textual chat message of one or more words, therefore the cited user textual user chat messages is interpreted to reasonably be a message that includes one or more words and reads on the claimed between a pair of words from the first set of words. For example, a text message object of stating “Buy a wireless charger” is the first node and “wireless charger” is the second node, the pair of words “wireless charger” from the first set of distinct words “Buy a wireless charger”, the weighted edge from the ; 
performing graph learning based on the weighted graph [Paragraph 0006 teaches each object node is interconnected by a weighted edge to at least one feature node in the graph. Paragraph 0035 teaches Furthermore, in one embodiment a feature vector may be determined for one or more electronic objects using a machine learning engine which assigns a set of compact numerical values representing one or more attributes to each object based on a training set of data. Feature vectors of length 200-300 tuples and 1000 tuples have been found to provide good description of textual and image features, and the result of the machine learning output may be used as the features of the graph as described herein. Note: The examiner interprets the learning associated with features in a graph to read on the claimed graph learning based on the weighted graph and the cited weighted edge between nodes in the graph to be an indication of a weighted graph.]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Futrell, Chang, and Zhang, by incorporating generating using frequency weights of co-occurrences in a weighted graph, as taught by  Zhang (see Paragraph 0006, 0027, 0035-0037), because all four applications are directed to text processing; incorporating generating using frequency weights of co-occurrences in a weighted graph provides improved performance of computing systems in determining potentially more relevant results of interest to a user (see Kennedy Paragraph 0060).

As to claim 15:
Futrell discloses:
A method comprising:  2transmitting, by a user device, a text phrase to a server computer,  wherein 3the server computer determines a most similar community from the plurality of learned 4communities of language, wherein the most similar community corresponds to the text 5phrase [Column 10 Lines 12-17 teaches an exemplar text phrase that is most semantically similar to the input text phrase among the one or more exemplar text phrases can be identified based on the determined degree of semantic similarity between the input text phrase and the one or more exemplar text phrases. Column 12 Lines 47-51 teaches a semantic space can also be used to determine the semantic similarity between text phrases. For example, the semantic similarity between a first text phrase and a second text phrase can be represented by a centroid distance in a semantic space. Note: The most semantically similar between input text phrases and exemplar text phrases is interpreted to be the determining a most similar community, wherein semantic space between a first text phrase and a second text phrase is included in the comparison and the graph points representing words in phrases in Fig. 5 and Fig. 6 are interpreted to be representative of the claimed communities. To further elaborate, the exemplar phrase that is most semantically similar represented in graph form similar to Fig. 5 and Fig. 6 is interpreted to be the claimed most similar community.], and 
wherein the server computer queries an action set associated with the most 6similar community and generates a response to the text phrase based on the action set;  7and 8receiving, by the user device, the response from the server computer [Column 10 Lines 12-17 teaches an exemplar text phrase that is most semantically similar to the input text phrase among the one or more exemplar text phrases can be identified based on the determined degree of semantic similarity between the input text phrase and the one or more exemplar text phrases. Fig. 4:402-412  and Column 10 Lines 25-29 teaches a user intent associated with the received speech input can be determined based on the degree of semantic similarity between the input text phrase and the one or more exemplar text phrases. Column 10 Lines 45-47 teaches at block 412 of process 400, one or more tasks associated with the received speech input can be determined based on the user intent. Column 14 Lines 48-62 teaches the speech-to-text processing module can include instructions for transcribing a speech utterance in an audio input. 
wherein the server computer determines a plurality of learned communities of language based on the graph, the plurality of learned communities of language including groups of words from the first set of distinct words that are used together in the same context [Column 3 Lines 56-60 teaches second text phrase 104 can be a predetermined text phrase. For example, second text phrase 104 can be an exemplar text phrase stored on the user device or a remote system and can be associated with a predetermined intent and/or a predetermined task to be performed. Column 4 Lines 4-5 teaches first text phrase 102 can be compared to second text phrase 104. Column 10 Lines 12-29 teaches at block 408 of process 400, an exemplar text phrase that is most semantically similar to the input text phrase among the one or more exemplar text phrases can be identified based on the determined degree of semantic similarity between the input text phrase and the one or more exemplar text phrases. Column 12 Lines 4-6 teaches the semantic position of a word can be expressed as a vector [right arrow over (v)].sub.w. The semantics of words can be compared based on the semantic distance between their vectors. Column 12 Lines 47-54 teaches a semantic space can also be used to determine the semantic similarity between text phrases. For example, the semantic similarity between a first text phrase and a second text phrase can be represented by a centroid distance in a semantic space. The centroid distance 
Note: The examiner interprets the semantic space as shown in Fig. 5 and Fig. 6 to be representative of the claimed graph relating to learned communities of language, wherein the exemplar text phrase is interpreted to be the learned language and the grouping of nodes in the semantic space representing a text phrase is interpreted to be the claimed community of language. Comparing text phrases to exemplar phrases to find a degree of semantic similarity based on the distance between their vectors is interpreted to be the claimed comparing the vector of values to vectors in a graph database. Fig. 7:714 is interpreted to be the claimed database, wherein Fig. 7:700 can interpret natural language input in spoken and/or textual form to infer user intent, and perform actions based on the inferred user intent, wherein the claimed context is interpreted to be similar in scope to the cited semantic similarity.;

Futrell discloses most of the limitation as set forth in claim 15 but does not appear to expressly disclose wherein the server computer parses the text data into a first set of distinct words using a natural language parser.
Chang discloses:
wherein the server computer parses the text data into a first set of distinct words using a natural language parser [Column 8 Lines 36-43 teach the parsing system 500 includes a tokenizer 502, a part of speech tagger 504, and a parser 506. The tokenizer 502 receives a sentence 508, e.g., a natural language sentence, and generates tokens 510 corresponding to the words and punctuation in the sentence. The part of speech tagger 504 receives the tokens 510 and outputs a list of tokens, each associated with a part of speech, 512.
;

Futrell and Chang disclose most of the limitations as set forth in claim 15 but does not appear to expressly disclose wherein the server computer obtains text data from a conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action.
Zhang discloses:
wherein the server computer obtains text data from a conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action, [Paragraph 0007 teaches an action to be taken in the dialog is then determined based on the current context of the dialog and the context-relevant resource. Paragraph 0047 teaches the key information utilized may include: (1) natural language conversation history/data logs from all users. Paragraph 0063 teaches the dynamic dialog state analyzer 210 record dialog logs including both the dialog states and other metadata related to the dialog, into the dialog log database 212, which can be used by the customized FAQ generator 220 for further generating customized FAQs. Paragraph 0067 teaches the customized FAQ generator 220 may also generate customized FAQs based on data obtained from the dialog log database 212. For example, based on logs of previous dialogs between the service virtual agent 1 142 and various users, the customized FAQ generator 220 may identify which question is asked very frequently and which question is asked infrequently. FIG. 8 illustrates an exemplary user interface during a dialog between a service virtual agent and a chat user. Paragraph 0070 teaches next action can be an action or a different task, selected from multiple types of actions or tasks. For example, an action 
Note: The examiner interprets the obtaining data from the dialog database 212 reads on the claimed obtaining text data from a conversation database, wherein the dialog database 212 includes logs of previous dialogs reads on the claimed conversation database including a plurality of previous conversations, wherein the cited previous dialogs are interpreted to be the claimed previous conversations. The exemplary dialog found in FIG. 8 reads portraying text shared between an agent and a user teaches text data is included in the dialog log database and on the claimed conversations being text. Dialogs that includes the action of collecting information (query), questions asked by the user or agent, and responses as shown in FIG. 8 reads on the claimed conversation including a question, a response, and an action.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Futrell, by incorporating a dialog database that includes logs of pervious dialogs, as taught by  Zhang (see Paragraph 0007, 0047, 0063, 0067, 0070, and FIG. 8), because both applications are directed to text processing; incorporating a dialog database that includes logs of pervious dialogs reduces the human labor and cost of developing/designing those service agents which offer and maintain real-time online user service dialogue systems (see Zhang Paragraph 0046).

Futrell, Chang, and Zhang disclose most of the limitations as set forth in claim 15 but do not appear to expressly disclose wherein the server computer performs concurrence calculation by tallying the number of times that different words from the first set of distinct words occur together in sentences, wherein the server computer generates vectors for the first set of distinct words based on the concurrence calculation, wherein the server computer performs concurrence calculation by tallying the number of times that different words from the first set of distinct words occur together in sentences, wherein the server computer generates vectors for the first set of distinct words based on the concurrence calculation, wherein the server computer generates a weighted graph based on the vectors, the weighted graph including a plurality of nodes and a plurality of edges between the plurality of nodes, and each edge in the plurality of edges representing a calculated concurrence between a pair of words from the first set of distinct words, and wherein the server computer performs graph learning based on the weighted graph.
Kennedy discloses:
wherein the server computer performs concurrence calculation by tallying the number of times that different words from the first set of distinct words occur together in sentences [Paragraph 0027 teaches object refers to an electronic entity in which information (either textual or non-textual) is stored, for example… documents or user data. User data include a user's profile, chat message data, and email data. Paragraph 0039 teaches the frequency (or number of occurrences) of a feature in an object may be taken as the strength or weight of an edge between that object and that feature. If the word “Wireless” appears 15 times in an object, the strength of the edge interconnecting the object to the feature “Wireless” in graph 200 may be allocated a weight of 15. If the word “Wireline” appears 2 times in an object, the strength of the edge interconnecting the object to the feature “Wireline” in graph 200 may be allocated a weight of 2. In an exemplary implementation, the determined strengths may be 
Note: The examiner interprets the determined strengths based on the frequency (or number of occurrences) of a feature in an object may be taken as the strength or weight of an edge between that object and that feature. If the word “Wireless” appears 15 times in an object, the strength of the edge interconnecting the object to the feature “Wireless” in graph 200 may be allocated a weight of 15 reads on the claimed concurrence calculation. The claimed first set of distinct words is interpreted to be the cited textual chat message of one or more words, wherein the cited user textual user chat messages is interpreted to reasonably be a message that includes one or more words. For example, a text message object of stating “Buy a wireless charger” is the first node and “wireless charger” is the second node, the feature or pair of words “wireless charger” occurring together from the first set of distinct words “Buy a wireless charger” one time would have an concurrence calculation of one based on a tally of one concurrence in the “Buy a wireless charger” sentence from the “Buy a wireless charger” text data. 
wherein the server computer generates vectors for the first set of distinct words based on the concurrence calculation, [Paragraph 0027 teaches object refers to an electronic entity in which information (either textual or non-textual) is stored, for example… documents or user data. User data include a user's profile, chat message data, and email data. Paragraph 0039 teaches the frequency (or number of occurrences) of a feature in an object may be taken as the strength or weight of an edge between that object and that feature. If the word “Wireless” appears 15 times in an object, the strength of the edge interconnecting the object to the feature “Wireless” in graph 200 may be allocated a weight of 15. If the word “Wireline” appears 2 times in an object, the strength of the edge interconnecting the object to the feature “Wireline” in graph 200 may be allocated a weight of 2. In an exemplary implementation, the determined strengths may be stored by the processor in memory as, for example, a 1D (Dimensional) feature vector of associated with the object. 
; 
wherein the server computer generates a weighted graph based on the vectors, [Paragraph 0006 teaches each object node is interconnected by a weighted edge to at least one feature node in the graph.  Paragraph 0035 teaches a feature vector may be determined for one or more electronic objects using a machine learning engine which assigns a set of compact numerical values representing one or more attributes to each object based on a training set of data. Feature vectors of length 200-300 tuples and 1000 tuples have been found to provide good description of textual and image features, and the result of the machine learning output may be used as the features of the graph as described herein. Note: The examiner interprets the feature vectors to be the claimed vectors, wherein using the feature vectors as features of the weighted graph is interpreted to read on the claimed generating a weighted graph based on the vectors.], the weighted graph including a plurality of nodes and a plurality of edges between the plurality of nodes, [Paragraph 0006 teaches each object node is interconnected by a weighted edge to at least one feature node in the graph.  Paragraph 0036 teaches a graph G=(V,E) where V represents each of the N number of the vertices or nodes of the graph and E represents the , and each edge in the plurality of edges representing a calculated concurrence between a pair of words from the first set of distinct words [Paragraph 0027 teaches object refers to an electronic entity in which information (either textual or non-textual) is stored, for example… documents or user data. User data include a user's profile, chat message data, and email data. Paragraph 0039 teaches the frequency (or number of occurrences) of a feature in an object may be taken as the strength or weight of an edge between that object and that feature. If the word “Wireless” appears 15 times in an object, the strength of the edge interconnecting the object to the feature “Wireless” in graph 200 may be allocated a weight of 15. If the word “Wireline” appears 2 times in an object, the strength of the edge interconnecting the object to the feature “Wireline” in graph 200 may be allocated a weight of 2. In an exemplary implementation, the determined strengths may be stored by the processor in memory as, for example, a 1D (Dimensional) feature vector of associated with the object. 
Note: The examiner interprets the determined strengths based on the frequency (or number of occurrences) of a feature in an object may be taken as the strength or weight of an edge between that object and that feature. If the word “Wireless” appears 15 times in an object, the strength of the edge interconnecting the object to the feature “Wireless” in graph 200 may be allocated a weight of 15 reads on the claimed concurrence calculation. Therefore the cited determined strengths stored by the processor in memory as, for example, a 1D (Dimensional) feature vector of associated with the object is interpreted to read on the claimed generating vectors based on the concurrence calculation. Objects are interpreted to be textual user chat messages, therefore vectors associated the object are interpreted to be vectors associated with chat messages and the claimed first set of distinct words is interpreted to be a textual chat message of one or more words, therefore the cited user textual user chat messages is ; 
wherein the server computer performs graph learning based on the weighted graph, [Paragraph 0006 teaches each object node is interconnected by a weighted edge to at least one feature node in the graph. Paragraph 0035 teaches Furthermore, in one embodiment a feature vector may be determined for one or more electronic objects using a machine learning engine which assigns a set of compact numerical values representing one or more attributes to each object based on a training set of data. Feature vectors of length 200-300 tuples and 1000 tuples have been found to provide good description of textual and image features, and the result of the machine learning output may be used as the features of the graph as described herein. Note: The examiner interprets the learning associated with features in a graph to read on the claimed graph learning based on the weighted graph and the cited weighted edge between nodes in the graph to be an indication of a weighted graph.]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Futrell, Chang, and Zhang, by incorporating generating using frequency weights of co-occurrences in a weighted graph, as taught by  Zhang (see Paragraph 0006, 0027, 0035-0037), because all four applications are directed to text processing; incorporating generating using frequency weights of co-occurrences in a weighted graph provides improved performance of computing systems in determining potentially more relevant results of interest to a user (see Kennedy Paragraph 0060).


Futrell discloses:
A user device comprising:  2a processor;  3a memory device; and  4a computer-readable medium coupled to the processor, the computer- 5readable medium comprising code executable by the processor for implementing a 6method comprising:  
7transmitting a text phrase to a server computer, wherein the server 8computer determines a most similar community from the plurality of learned communities 9of language, wherein the most similar community corresponds to the text phrase [Column 10 Lines 12-17 teaches an exemplar text phrase that is most semantically similar to the input text phrase among the one or more exemplar text phrases can be identified based on the determined degree of semantic similarity between the input text phrase and the one or more exemplar text phrases. Column 12 Lines 47-51 teaches a semantic space can also be used to determine the semantic similarity between text phrases. For example, the semantic similarity between a first text phrase and a second text phrase can be represented by a centroid distance in a semantic space. Note: The most semantically similar between input text phrases and exemplar text phrases is interpreted to be the determining a most similar community, wherein semantic space between a first text phrase and a second text phrase is included in the comparison and the graph points representing words in phrases in Fig. 5 and Fig. 6 are interpreted to be representative of the claimed communities. To further elaborate, the exemplar phrase that is most semantically similar represented in graph form similar to Fig. 5 and Fig. 6 is interpreted to be the claimed most similar community.], and  
10wherein the server computer queries an action set associated with the most similar 11community and generates a response to the text phrase based on the action set; and  12receiving the response from the server computer [Column 10 Lines 12-17 teaches an exemplar text phrase that is most semantically similar to the input text phrase among the one or more exemplar text phrases can be 
wherein the server computer determines a plurality of learned communities of language based on the graph, the plurality of learned communities of language including groups of words from the first set of distinct words that are used together in the same context [Column 3 Lines 56-60 teaches second text phrase 104 can be a predetermined text phrase. For example, second text phrase 104 can be an exemplar text phrase stored on the user device or a remote system and can be associated with a predetermined intent and/or a predetermined task to be performed. Column 4 Lines 4-5 teaches first text phrase 102 can be compared to second text phrase 104. Column 10 Lines 12-29 teaches at block 408 of process 400, an exemplar text phrase that is most semantically similar to the input text 
Note: The examiner interprets the semantic space as shown in Fig. 5 and Fig. 6 to be representative of the claimed graph relating to learned communities of language, wherein the exemplar text phrase is interpreted to be the learned language and the grouping of nodes in the semantic space representing a text phrase is interpreted to be the claimed community of language. Comparing text phrases to exemplar phrases to find a degree of semantic similarity based on the distance between their vectors is interpreted to be the claimed comparing the vector of values to vectors in a graph database. Fig. 7:714 is interpreted to be the claimed database, wherein Fig. 7:700 can interpret natural language input in spoken and/or textual form to infer user intent, and perform actions based on the inferred user intent, wherein the claimed context is interpreted to be similar in scope to the cited semantic similarity.;

Futrell discloses most of the limitation as set forth in claim 18 but does not appear to expressly disclose wherein the server computer parses the text data into a first set of distinct words using a natural language parser.

wherein the server computer parses the text data into a first set of distinct words using a natural language parser [Column 8 Lines 36-43 teach the parsing system 500 includes a tokenizer 502, a part of speech tagger 504, and a parser 506. The tokenizer 502 receives a sentence 508, e.g., a natural language sentence, and generates tokens 510 corresponding to the words and punctuation in the sentence. The part of speech tagger 504 receives the tokens 510 and outputs a list of tokens, each associated with a part of speech, 512.
Note: The examiner interprets the list of tokens includes a plurality of sets of tokens, wherein the cited tokens are interpreted to be the claimed distinct words. Therefore the cited list of tokens is interpreted to read on the claimed first set of distinct words. The examiner also interprets sentence that is obtained by the tokenizer with corresponding words and punctuation to be the claimed text data.];

Futrell and Chang disclose most of the limitations as set forth in claim 18 but does not appear to expressly disclose wherein the server computer obtains text data from a conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action.
Zhang discloses:
wherein the server computer obtains text data from a conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action, [Paragraph 0007 teaches an action to be taken in the dialog is then determined based on the current context of the dialog and the context-relevant resource. Paragraph 0047 teaches the key information utilized may include: (1) natural language conversation history/data logs from all users. Paragraph 0063 teaches the dynamic dialog state analyzer 210 record dialog logs including both the dialog states and other metadata related to the dialog, into the dialog log database 212, which can be used by the 
Note: The examiner interprets the obtaining data from the dialog database 212 reads on the claimed obtaining text data from a conversation database, wherein the dialog database 212 includes logs of previous dialogs reads on the claimed conversation database including a plurality of previous conversations, wherein the cited previous dialogs are interpreted to be the claimed previous conversations. The exemplary dialog found in FIG. 8 reads portraying text shared between an agent and a user teaches text data is included in the dialog log database and on the claimed conversations being text. Dialogs that includes the action of collecting information (query), questions asked by the user or agent, and responses as shown in FIG. 8 reads on the claimed conversation including a question, a response, and an action.];


Futrell, Chang, and Zhang disclose most of the limitations as set forth in claim 18 but do not appear to expressly disclose wherein the server computer performs concurrence calculation by tallying the number of times that different words from the first set of distinct words occur together in sentences, wherein the server computer generates vectors for the first set of distinct words based on the concurrence calculation, wherein the server computer performs concurrence calculation by tallying the number of times that different words from the first set of distinct words occur together in sentences, wherein the server computer generates vectors for the first set of distinct words based on the concurrence calculation, wherein the server computer generates a weighted graph based on the vectors, the weighted graph including a plurality of nodes and a plurality of edges between the plurality of nodes, and each edge in the plurality of edges representing a calculated concurrence between a pair of words from the first set of distinct words, and wherein the server computer performs graph learning based on the weighted graph.
Kennedy discloses:
wherein the server computer performs concurrence calculation by tallying the number of times that different words from the first set of distinct words occur together in sentences [Paragraph 0027 teaches object refers to an electronic entity in which information (either textual or non-textual) is 
Note: The examiner interprets the determined strengths based on the frequency (or number of occurrences) of a feature in an object may be taken as the strength or weight of an edge between that object and that feature. If the word “Wireless” appears 15 times in an object, the strength of the edge interconnecting the object to the feature “Wireless” in graph 200 may be allocated a weight of 15 reads on the claimed concurrence calculation. The claimed first set of distinct words is interpreted to be the cited textual chat message of one or more words, wherein the cited user textual user chat messages is interpreted to reasonably be a message that includes one or more words. For example, a text message object of stating “Buy a wireless charger” is the first node and “wireless charger” is the second node, the feature or pair of words “wireless charger” occurring together from the first set of distinct words “Buy a wireless charger” one time would have an concurrence calculation of one based on a tally of one concurrence in the “Buy a wireless charger” sentence from the “Buy a wireless charger” text data. 
wherein the server computer generates vectors for the first set of distinct words based on the concurrence calculation, [Paragraph 0027 teaches object refers to an electronic entity in which information (either textual or non-textual) is stored, for example… documents or user data. User data include a user's profile, chat message data, and email data. Paragraph 0039 teaches the frequency (or 
Note: The examiner interprets the determined strengths based on the frequency (or number of occurrences) of a feature in an object may be taken as the strength or weight of an edge between that object and that feature. If the word “Wireless” appears 15 times in an object, the strength of the edge interconnecting the object to the feature “Wireless” in graph 200 may be allocated a weight of 15 reads on the claimed concurrence calculation. Therefore the cited determined strengths stored by the processor in memory as, for example, a 1D (Dimensional) feature vector of associated with the object is interpreted to read on the claimed generating vectors based on the concurrence calculation. Object are interpreted to be textual user chat messages, therefore vectors associated the object are interpreted to vectors associated chat messages and the claimed first set of distinct words is interpreted to be a textual chat message of one or more words, wherein the cited user textual user chat messages is interpreted to reasonably be a message that includes one or more words.]; 
wherein the server computer generates a weighted graph based on the vectors, [Paragraph 0006 teaches each object node is interconnected by a weighted edge to at least one feature node in the graph.  Paragraph 0035 teaches a feature vector may be determined for one or more electronic objects using a machine learning engine which assigns a set of compact numerical values representing one or more attributes to each object based on a training set of data. Feature vectors of length 200-300 tuples and 1000 tuples have been found to provide good description of textual and image features, and the , the weighted graph including a plurality of nodes and a plurality of edges between the plurality of nodes, [Paragraph 0006 teaches each object node is interconnected by a weighted edge to at least one feature node in the graph.  Paragraph 0036 teaches a graph G=(V,E) where V represents each of the N number of the vertices or nodes of the graph and E represents the edges interconnecting one or more of the N nodes of the graph. Note: The examiner interprets vertices or nodes to be the claimed plurality of nodes and the cited edges interconnecting one or more of the N nodes of the graph to be the claimed plurality of edges between the plurality of nodes.], and each edge in the plurality of edges representing a calculated concurrence between a pair of words from the first set of distinct words [Paragraph 0027 teaches object refers to an electronic entity in which information (either textual or non-textual) is stored, for example… documents or user data. User data include a user's profile, chat message data, and email data. Paragraph 0039 teaches the frequency (or number of occurrences) of a feature in an object may be taken as the strength or weight of an edge between that object and that feature. If the word “Wireless” appears 15 times in an object, the strength of the edge interconnecting the object to the feature “Wireless” in graph 200 may be allocated a weight of 15. If the word “Wireline” appears 2 times in an object, the strength of the edge interconnecting the object to the feature “Wireline” in graph 200 may be allocated a weight of 2. In an exemplary implementation, the determined strengths may be stored by the processor in memory as, for example, a 1D (Dimensional) feature vector of associated with the object. 
Note: The examiner interprets the determined strengths based on the frequency (or number of occurrences) of a feature in an object may be taken as the strength or weight of an edge between that object and that feature. If the word “Wireless” appears 15 times in an object, the strength of the edge ; 
wherein the server computer performs graph learning based on the weighted graph, [Paragraph 0006 teaches each object node is interconnected by a weighted edge to at least one feature node in the graph. Paragraph 0035 teaches Furthermore, in one embodiment a feature vector may be determined for one or more electronic objects using a machine learning engine which assigns a set of compact numerical values representing one or more attributes to each object based on a training set of data. Feature vectors of length 200-300 tuples and 1000 tuples have been found to provide good description of textual and image features, and the result of the machine learning output may be used as the features of the graph as described herein. Note: The examiner interprets the learning associated with features in a graph to read on the claimed graph learning based on the weighted graph and the cited weighted edge between nodes in the graph to be an indication of a weighted graph.]; 
.


Claim(s) 2-4, 9, 10, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futrell et al. (U.S. Patent No.: US 9430463 B2) hereinafter Futrell in view of Chang et al. (US Patent No.: US 8463591 B1) hereinafter Chang, and in view of Zhang et al. (U.S. Publication 20180054523 A1) hereinafter Zhang, in view of Kennedy et al. (U.S. Publication 20180081880 A1) hereinafter Kennedy, and further in view of Franceschini et al. (US Publication No.: US 20170161279 A1) hereinafter Franceschini.
As to claim 2:
Futrell, Chang, Zhang, and Kennedy disclose all of the limitation as set forth in claim 1 but do not appear to expressly disclose ranking one or more of the plurality of actions in the action set; determining conditions for performing each of the plurality of actions based on its ranking; and performing one or more of the plurality of actions based on the conditions.
Franceschini discloses:
The method of claim 1 further comprising:  
2ranking one or more of the plurality of actions in the action set; 3determining conditions for performing each of the plurality of actions based on its ranking; 4and 5performing one or more of the plurality of actions based on the conditions [Paragraph 0023 teaches identifying candidate answers that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Futrell and Chang, by incorporating a ranked set of answers, significantly stronger responses and answers based on ranked positions, and outputting the response or answer with the final answer as taught by Franceschini (see Paragraph 0023), because all three applications are directed to text processing; incorporating a ranked set of answers, significantly stronger responses and answers based on ranked positions, and outputting the response or answer with the final answer provides improvements to the quality of answers (see Franceschini Paragraph 0024).

As to claim 3:
Futrell discloses:
The method of claim 2, wherein the one or more of the plurality of actions in the 2action set include query for unique content, query account data, perform a risk analysis, 3retrieve data from a knowledge base, and/or respond to the user [Column 3 Lines 56-60 second text phrase 104 can be an exemplar text phrase stored on the user device or a remote system and can be associated with a predetermined intent and/or a predetermined task to be performed. Column 3 63-65 teaches can be 

As to claim 4:
Futrell discloses:
The method of claim 3 further comprising: 2applying a filter on the query account data [Column 25 Lines 19-22 teach entities responsible for the collection, analysis, disclosure, transfer, storage, or other use of such personal information data will comply with well-established privacy policies and/or privacy practices. Column 25 Lines 31-35 teach entities would take any needed steps for safeguarding and securing access to such personal information data and ensuring that others with access to the personal information data adhere to their privacy policies and procedures. Note: The examiner interprets the personal information data to be the claimed account data and privacy policies and procedures can reasonably be interpreted as applying a filter, wherein a privacy policy can interpreted as a limiting or filtering types sensitive data and the collection and storage of personal information is interpreted to be read on the claimed query account data.]

As to claim 9:

Franceschini discloses:
The server computer of claim 8, wherein the method further 2comprises: 3ranking one or more of the plurality of actions in the action set; 4determining conditions for performing each of the plurality of actions based on its ranking; 5and 36KILPATRICK TOWNSEND 71362758 1Attorney Docket No. 079900-1103008Client Ref. No. 2738US026performing one or more of the plurality of actions based on the conditions [Paragraph 0023 teaches identifying candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question. The QA system 100 then generates an output response or answer 20 with the final answer and associated confidence and supporting evidence. Note: Ranked set of answers is interpreted to be the claimed ranking one or more of the plurality of actions in the action set, significantly stronger than other is interpreted to be the claimed condition based on its ranking, outputting the response or answer 20 with the final answer along with the condition met (confidence or supporting evidence) is interpreted to be the claimed performing one or more actions of the plurality of actions based on the conditions.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Futrell and Chang, by incorporating a ranked set of answers, significantly stronger responses and answers based on ranked positions, and outputting the response or answer with the final answer as taught by Franceschini (see Paragraph 0023), because all three applications are directed to text processing; incorporating a ranked set of answers, significantly stronger responses and answers based on ranked positions, and outputting the response or answer with the final answer provides improvements to the quality of answers (see Franceschini Paragraph 0024).

As to claim 10:
Futrell discloses:
The server computer of claim 9, wherein the one or more of the plurality of actions in 2the action set include query for unique content, query account data, perform a risk 3analysis, retrieve data from a knowledge base, and/or respond to the user [Column 3 Lines 56-60 second text phrase 104 can be an exemplar text phrase stored on the user device or a remote system and can be associated with a predetermined intent and/or a predetermined task to be performed. Column 3 63-65 teaches can be associated with the predetermined intent of requesting a story and/or the predetermined task of retrieving a story. Column 13 Lines 55-62 the virtual assistant can then act on the inferred user intent by performing one or more of the following: identifying a task flow with steps and parameters designed to accomplish the inferred user intent; inputting specific requirements from the inferred user intent into the task flow; executing the task flow by invoking programs, methods, services, APIs, or the like; and generating output responses to the user in an audible (e.g., speech) and/or visual form. Note: Generating output responses to the user and retrieving stories is reasonably interpreted to be the claimed retrieving data from a knowledge base and/or respond to the user.]

As to claim 17:
Futrell and Chang discloses all of the limitation as set forth in claim 15 but does not appear to expressly disclose the method of claim 15, wherein the server computer further ranks a plurality of 2actions of the action set and queries additional information based on the plurality of actions of the 3action set.
Franceschini discloses:
The method of claim 15, wherein the server computer further ranks a plurality of 2actions of the action set and queries additional information based on the plurality of actions of the 3action set [Paragraph 0023 teaches identifying candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question. The QA system 100 then generates an output response or answer 20 with the final answer and associated confidence and supporting evidence. Note: Ranked set of answers is interpreted to be the claimed ranking one or more actions in the action set and outputting the response or answer 20 with the final answer along with the condition met (confidence or supporting evidence) is interpreted to be the claimed queried additional information on the actions of the 3action set.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Futrell and Chang, by incorporating a ranked set of answers, significantly stronger responses and answers based on ranked positions, and outputting the response or answer with the final answer as taught by Franceschini (see Paragraph 0023), because all three applications are directed to text processing; incorporating a ranked set of answers, significantly stronger responses and answers based on ranked positions, and outputting the response or answer with the final answer provides improvements to the quality of answers (see Franceschini Paragraph 0024).

As to claim 20:
Futrell and Chang discloses all of the limitation as set forth in claim 18 but does not appear to expressly disclose the user device of claim 18, wherein the server computer further 2ranks a plurality of actions of the action set and queries additional information based on the plurality of actions 3of the action set.
Franceschini discloses:
The user device of claim 18, wherein the server computer further 2ranks a plurality of actions of the action set and queries additional information based on the plurality of actions 3of the action set [Paragraph 0023 teaches identifying candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question. The QA system 100 then generates an output response or answer 20 with the final answer and associated confidence and supporting evidence. Note: Ranked set of answers is interpreted to be the claimed ranking one or more actions in the action set and outputting the response or answer 20 with the final answer along with the condition met (confidence or supporting evidence) is interpreted to be the claimed queried additional information on the actions of the 3action set.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Futrell and Chang, by incorporating a ranked set of answers, significantly stronger responses and answers based on ranked positions, and outputting the response or answer with the final answer as taught by Franceschini (see Paragraph 0023), because all three applications are directed to text processing; incorporating a ranked set of answers, significantly stronger responses and answers based on ranked positions, and outputting the response or answer with the final answer provides improvements to the quality of answers (see Franceschini Paragraph 0024).

Claim(s) 5, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable Futrell et al. (U.S. Patent No.: US 9430463 B2) hereinafter Futrell in view of Chang et al. (US Patent No.: US 8463591 B1) hereinafter Chang, and in view of Zhang et al. (U.S. Publication 20180054523 A1) hereinafter Zhang, in view of Kennedy et al. (U.S. Publication 20180081880 A1) hereinafter Kennedy, and further in view of Smullen et al. (US Publication No.: US 20170180284 A1) hereinafter Smullen.
As to claim 5:

Smullen discloses:
The method of claim 1 further comprising:  2normalizing the second set of distinct words prior to generating the vector of values 3using processed content [Paragraph 0463 teaches text is normalized, to convert superficially different strings of characters to the same form (e.g., car, Car, cars, and Cars could all be normalized to car. Paragraph 0466 teaches the comparing the first text communication to each tag in each respective set of tags in a plurality of sets of tags includes performing a procedure that comprises tokenizing the first text communication thereby obtaining a plurality of tokens (and optionally normalizing and/or annotating the first text communication). In such embodiments, the plurality of tokens is converted into a query vector. Note: The examiner interprets tokenizing the first text communication thereby obtaining a plurality of tokens to include the claimed second set of distinct words, wherein the plurality of token is interpreted to include a second set of tokens (distinct words), normalizing the first text communication is interpreted to be the claimed normalizing the second set of distinct words, and normalizing the first text communication that is now a plurality of tokens and converting the tokens into a query vector is interpreted to be the claimed normalizing the second set of distinct words prior to generating the vector of values. The examiner also interprets superficially different strings of characters to be the claimed processed content, for example, “car, Car, cars, and Cars” are used to generate the normalized string of characters “car”.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Futrell, Chang, Zhang, and Kennedy, by incorporating tokenized and normalized first text communications to then convert the tokens into query vectors as taught by Smullen  (see Paragraph 

As to claim 6:
Futrell discloses:
The method of claim 5 further comprising:  2determining an output shard after normalizing the second set of distinct words, wherein 3the output shard includes a second server computer related to content of the text 4phrase [Column 13 Lines 22-27 teaches the centroid distance between a centroid position of a first text phrase in the semantic space and a centroid position of a second text phrase in the semantic space can be determined by L^2 normalizing the centroid position of the first text phrase and the centroid position of the second text phrase. Column 15 Lines 1-7 teaches virtual assistant server 714 can communicate with external services 724, such as telephony services, calendar services, information services, messaging services, navigation services, and the like, through network(s) 708 for task completion or information acquisition. Column 16 Lines 47-49 teach communication module 854 can facilitate communicating with one or more additional devices, one or more computers and/or one or more servers. 
Note: The examiner interprets the external services, such as telephony services, calendar services, information services, messaging services, navigation services, to be the claimed determined output shard, wherein external services reasonably includes the communications module facilitating communication with one or more additional devices, one or more computers and/or one or more servers, wherein the (external) one or more servers are interpreted to be the claimed second server computer. The identified external services for task completion or information acquisition is interpreted 

As to claim 12:
Futrell, Chang, Zhang, and Kennedy disclose all of the limitation as set forth in claim 8 but does not appear to expressly disclose the server computer of claim 8, wherein the method further 2comprises:  3normalizing the second set of distinct words prior to generating the vector of values 4using processed content.
Smullen discloses:
The server computer of claim 8, wherein the method further 2comprises:  3normalizing the second set of distinct words prior to generating the vector of values 4using processed content [Paragraph 0463 teaches text is normalized, to convert superficially different strings of characters to the same form (e.g., car, Car, cars, and Cars could all be normalized to car. Paragraph 0466 teaches the comparing the first text communication to each tag in each respective set of tags in a plurality of sets of tags includes performing a procedure that comprises tokenizing the first text communication thereby obtaining a plurality of tokens (and optionally normalizing and/or annotating the first text communication). In such embodiments, the plurality of tokens is converted into a query vector. Note: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Futrell, Chang, Zhang, and Kennedy, by incorporating tokenized and normalized first text communications to then convert the tokens into query vectors as taught by Smullen  (see Paragraph 0063 and 0466), because all five applications are directed to text processing; incorporating tokenized and normalized first text communications to then convert the tokens into query vectors expands the capacity to automatically extend and resolve more conversations the efficiency of a messaging platform is increased (see Smullen Paragraph 0288).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futrell et al. (U.S. Patent No.: US 9430463 B2) hereinafter Futrell in view of Chang et al. (US Patent No.: US 8463591 B1) hereinafter Chang, and in view of Zhang et al. (U.S. Publication 20180054523 A1) hereinafter Zhang, in view of Kennedy et al. (U.S. Publication 20180081880 A1) hereinafter Kennedy, and further in view of De Vocht (US Publication No.: US 20110301941 A1) hereinafter De Vocht.
As to claim 11:

De Vocht discloses:
The server computer of claim 8, wherein the same context includes a set of similar sentences [Paragraph 0010 teaches efficiently determines whether sentence structures are similar in context. Paragraph 0049 teaches similar sentence structures in documents in a data store using defined syntactic, semantic and probability of use data for a large set of words in conjunction with references to a limited sub-set or grouping of verbs that encompass the meaning of most existing verbs. Paragraph 0056 teaches text process module controls a text process 309 that identifies sentence structures, resolves anaphora and analyses the identified sentence structures. This is done by identifying sentence boundaries (for example full stops and capitals) and other sentence constructs. The system processes these sentences as text strings, i.e. sentence strings 313. Paragraph 0114 teaches the information that the portions of text convey is the same or similar.
Note: The examiner interprets sentence structures are similar in context to include the claimed same context includes a set of similar sentences, wherein the cited plurality of sentences is interpreted to be the claimed sentences.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Futrell, Chang, Zhang, and Kennedy, by incorporating sentence structures are similar in context, as taught by De Vocht (see Paragraph 0010, 0049, 0056, and 0114), because all four applications are directed to text processing; incorporating sentence structures are similar in context significantly increases the chances of finding the most relevant answers in the document database (see De Vocht Paragraph 0170).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Futrell et al. (U.S. Patent No.: US 9430463 B2) hereinafter Futrell in view of Chang et al. (US Patent No.: US 8463591 B1) hereinafter Chang, and in view of Zhang et al. (U.S. Publication 20180054523 A1) hereinafter Zhang, in view of Kennedy et al. (U.S. Publication 20180081880 A1) hereinafter Kennedy, and further in view of Allam et al. (US Publication No.: US 20150348569 A1) hereinafter Allam.
As to claim 13:
Futrell, Chang, Zhang, and Kennedy disclose all of the limitation as set forth in claim 8 but does not appear to expressly disclose the server computer of claim 8, wherein the text data is first text data, and further comprising: obtaining second text data from a lexical database, the lexical database including information about lexemes of a language, wherein performing concurrence calculation includes combining tallies for different words of a lexeme as indicated by the second text data.
Allam discloses:
The server computer of claim 8, wherein the text data is first text data, and further comprising: obtaining second text data from a lexical database, the lexical database including information about lexemes of a language, wherein performing concurrence calculation includes combining tallies for different words of a lexeme as indicated by the second text data [Paragraph 0045 teaches one or more processors collect units of speech from a stream of speech (block 604). The units of speech are words, lexemes, phrases, etc. that are parts of the stream of speech, which are generated by a first entity... the speech is text (written) speech. Paragraph 0059 teaches the text is also fed into a semantic analyzer that converts words into semantic vectors. The semantic vectorization can be implemented in a number of ways, for instance using Latent Semantic Analysis. The semantic content of each word is represented by a vector whose components are determined by the Singular Value Decomposition of word co-occurrence frequencies over a large database of documents. Paragraph 0078 
Note: The examiner interprets cited WordNet to be the claimed lexical database, wherein WordNet is interpreted to include data relating to a particular language and a database that is an organized description of the lexemes of a language. Extracting semantic vectors from text as part of a semantic analyzer that converts words into semantic vectors who components are determined by the Singular Value Decomposition of word co-occurrence frequencies reads on the claimed performing concurrence calculation includes combining tallies for different words of a lexeme as indicated by the second text data. The cited components being co-occurrence frequencies is interpreted to be claimed combining tallies, wherein the cited components is interpreted to include a combinations of co-occurrence frequencies. Words, units of speech that are lexemes, extracted from the lexical parser that are used by WordNet are interpreted to be include a plurality of words or speech units, therefore allowing for the inclusion of the claimed second text data. The plurality of speech units is interpreted to include a first speech unit (first text data) and a second speech unit (second text data). Co-occurrence frequency is interpreted to be read on the claimed concurrence calculation, wherein identifying the components of vectors to include co-occurrence frequencies is interpreted to be read on the claimed performing concurrence calculation includes combining tallies for different words of a lexeme as indicated by the second text data. The claimed concurrence calculation is interpreted to be occurrence of two words occurring together in a sentence or question/answer sequence can be tallied and vectorization 406 may be performed in which words can be assigned unique identifiers (e.g., "you = ID: 1252," "are = ID: 1242," etc.) and their concurrence together in a sentence can be expressed as a vector.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Futrell et al. (U.S. Patent No.: US 9430463 B2) hereinafter Futrell in view of Chang et al. (US Patent No.: US 8463591 B1) hereinafter Chang, and in view of Zhang et al. (U.S. Publication 20180054523 A1) hereinafter Zhang, in view of Kennedy et al. (U.S. Publication 20180081880 A1) hereinafter Kennedy, and further in view of McCool et al. (US Publication No.: US 20070016602 A1) hereinafter McCool.
As to claim 14:
Futrell discloses:
wherein comparing the vector of values to the learned communities of language includes: determining at least one similarity score representing a similarity between the vector of values and at least one community from the learned communities of language, wherein the vector of values is a first vector of values, [Column 4 Lines 4-5 teaches first text phrase 102 can be compared to second text phrase 104. Column 10 Lines 12-29 teaches at block 408 of process 400, an exemplar text phrase that is most semantically similar to the input text phrase among the one or more exemplar text phrases can be identified based on the determined degree of semantic similarity between the input text phrase and the one or more exemplar text phrases. Column 12 Line 67 and Column 13 Line 1 teach centroid position 602 can be determined by combining the vectors [right arrow over (v)].sub.w of the words in text phrase 604. Column 12 Line 17-24 teach he semantic distance (e.g., semantic similarity) between word w.sub.1  wherein each community from the learned communities of language is associated with a respective vector of values [Column 12 Line 67 and Column 13 Line 1 teach centroid position 602 can be determined by combining the vectors [right arrow over (v)].sub.w of the words in text phrase 604. Column 12 Line 17-24 teach he semantic distance (e.g., semantic similarity) between word w.sub.1 and word w.sub.2 can be determined as follows: similarity.sub.word(w.sub.1,w.sub.2)={right arrow over (v)}.sub.w1.Math.{right arrow over (v)}.sub.w2 where {right arrow over (v)}.sub.w1 denotes the vector representing word w.sub.1 in the semantic space and {right arrow over (v)}.sub.w2 denotes the vector representing word w.sub.2 in the semantic space. Note: {right arrow over (v)}.sub.w2 denotes the vector representing word w.sub.2 in the semantic space is interpreted to be the claimed vector of values associated with each of the of the words in the document that includes each community from the learned communities of language.], and wherein the most similar community is a community associated with a respective vector of values that is most mathematically similar to the first vector of values [Column 3 Lines 56-60 teaches second text phrase 104 can be a predetermined text phrase. For example, second text phrase 104 can be an exemplar text phrase stored on the user device or a remote system and can be associated with a predetermined intent and/or a predetermined task to be performed. Column 4 Lines 4-5 teaches first text phrase 102 can be 
Note: The examiner interprets the semantic space as shown in Fig. 5 and Fig. 6 to be representative of the claimed graph relating to learned communities of language, wherein the exemplar text phrase is interpreted to be the learned language and the grouping of nodes in the semantic space representing a text phrase is interpreted to be the claimed community of language. Comparing text phrases to exemplar phrases to find a degree of semantic similarity based on the distance between their vectors is interpreted to be the claimed comparing the vector of values to vectors in a graph database. Fig. 7:714 is interpreted to be the claimed database, wherein Fig. 7:700 can interpret natural language input in spoken and/or textual form to infer user intent, and perform actions based on the inferred user intent. The distance calculation used to determine the degree of similarity associated finding the highest degree of similarity is interpreted to read on the claimed is most mathematically similar to the first vector of values. Mathematically similar is interpreted a calculated (mathematical) distance of proximity 

Futrell, Chang, Zhang, and Kennedy disclose most of the limitations as set forth in claim 1 but do not appear to expressly disclose the server computer of claim 8, wherein generating a vector of values relating to the second set of distinct words is based on a conversion table from words to identifiers wherein the generated vector of values relating to the second set of distinct words includes a unique identifier representing each word from the second set of distinct words.
McCool discloses:
The server computer of claim 8, wherein generating a vector of values relating to the second set of distinct words is based on a conversion table from words to identifiers [Paragraph 0003 teaches the document may be a memo, book, e-mail message, design specification, or the like. Paragraph 0044 and FIG.4 teaches each word used in a document in the text object 202 is identified by a word identifier (WID) obtained from the dictionary 206. A dictionary lookup for a particular word returns a WID for the particular word. Note: The examiner interprets the cited each word used in a document reasonably includes a plurality of words, therefore including a first and second set of distinct words and the dictionary (see FIG. 4) is interpreted to read on the claimed conversion table.] 
wherein the generated vector of values relating to the second set of distinct words includes a unique identifier representing each word from the second set of distinct words [Paragraph 0008 teaches a first binary bit vector identifying each unstructured data included in the document. Paragraph 0010 teaches a dictionary of words provides a unique word identifier for each word in the dictionary, and each position of the first binary bit vector is associated with a particular word identifier provided by the dictionary. Paragraph 0044 and FIG.4 teaches each word used in a document in the text object 202 is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Futrell, Chang, Zhang, and Kennedy, by incorporating a dictionary that provides unique word identifiers representing words in a documents to form vectors, as taught by McCool (see Paragraph 0003, 0008, 0010, and 0044), because all five applications are directed to text processing; by incorporating a dictionary that provides unique word identifiers representing words in a documents to form vectors provides efficient representation and retrieval of unstructured data (see McCool Paragraph 0001).

Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futrell et al. (U.S. Patent No.: US 9430463 B2) hereinafter Futrell in view of Chang et al. (US Patent No.: US 8463591 B1) hereinafter Chang, and in view of Zhang et al. (U.S. Publication 20180054523 A1) hereinafter Zhang, in view of Kennedy et al. (U.S. Publication 20180081880 A1) hereinafter Kennedy, and further in view of Berry et al. (US Publication No.: US 20180191643 A1) hereinafter Berry.
As to claim 16:

Berry discloses:
The method of claim 15 further comprising:37KILPATRICK TOWNSEND 71362758 1Attorney Docket No. 079900-1103008 Client Ref. No. 2738US022receiving, by the user device from a user, a second text phrase relating to 3the response; and  4transmitting, by the user device, the second text phrase to the server 5computer [Figure 1:102 teaches a user device and messaging application. Paragraph 0048 teaches "communication thread" refers to a series of communications between the user 110 and the third party system 112 (e.g., an administrator associated with the third party system 112) wherein each communication (e.g., message) of the user 110 and the third party is added to the communication thread. Paragraph 0080 teaches the social networking system 104 can customize a first additional automated message to the user 110, add the customized first additional automated message to the communication thread, receive a first additional response to the customized first additional automated message, and customize a second additional automated message to the user 110 based on the first additional response to the customized first additional automated message. Figure 5:560 teaches receiving a response to the first automated message from the user. Note: The examiner interprets communication thread with series of communications or messages to reasonably include the claimed transmitting and receiving second text phrase relating to the response and a server computer. The social networking system is interpreted to be the claimed server computer and Figure 5:560 teaching receiving a response to the first automated message from the user is interpreted to be the claimed second text phrase.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as 

As to claim 19:
Futrell and Chang disclose all of the limitation as set forth in claim 18 but does not appear to expressly disclose the user device of claim 18 further comprising:  2receiving, from a user, a second text phrase relating to the response; and 3transmitting the second text phrase to the server computer.
Berry discloses:
The user device of claim 18 further comprising:  2receiving, from a user, a second text phrase relating to the response; and 3transmitting the second text phrase to the server computer [Figure 1:102 teaches a user device and messaging application. Paragraph 0048 teaches "communication thread" refers to a series of communications between the user 110 and the third party system 112 (e.g., an administrator associated with the third party system 112) wherein each communication (e.g., message) of the user 110 and the third party is added to the communication thread. Paragraph 0080 teaches the social networking system 104 can customize a first additional automated message to the user 110, add the customized first additional automated message to the communication thread, receive a first additional response to the customized first additional automated message, and customize a second additional automated message to the user 110 based on the first additional response to the customized first additional automated message. Figure 5:560 teaches receiving a response to the first automated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Futrell and Chang, by incorporating a communication thread with series of communications or messages and receiving a response to the first automated message from the user as taught by Berry (see Figure 1:102, Paragraph 0048, Paragraph 0080, and Figure 5:560), because all three applications are directed to text processing; incorporating a communication thread with series of communications or messages and receiving a response to the first automated message from the user results in more effective communications between the user and the third party in comparison to conventional communication systems. (see Berry Paragraph 0022).

Response to Arguments
The following is in response to Applicant’s arguments filed for rejections under 35 USC 103, on November 06, 2020. Applicant’s arguments have been fully and respectfully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.

The following is in response to Applicant’s arguments filed for rejections under 35 USC 101, on November 06, 2020:
Applicant argues that “at least this combination of [including newly amended] limitations forms an "inventive concept" and hence constitute "significantly more" under Step 2B.”

Examiner respectfully presents the following response to Applicant’s amendments and remarks:
Applicant’s arguments have been fully considered but they are not persuasive. The examiner respectfully submits that under the broadest reasonable interpretation for newly amended claim language recited in claims 1, 8, 15, and 18 encompasses the user mentally parsing a received phrase or query and determining, based on mental tallies and semantic analysis, which “community” of knowledge the query most belongs to, and then formulate/provide a response based on the determination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action is recited at a high level of generality to apply the exception using generic computer components because a “database” is a generic components found in computers. Obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action, receiving a text phrase from a user, and providing the response to the user is interpreted to be well understood, routine, and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.05(d))). Mere instructions to apply additional elements using generic computer components cannot provide an inventive concept. To further elaborate, the additional limitations obtaining text data from a conversation database, the conversation database including a plurality of previous conversations, each conversation including a question, a response, and an action, receiving a text phrase from a user, and providing the response to the user do not impose a meaningful limit on the judicial exception and it 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762.  The examiner can normally be reached on Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169